Citation Nr: 0202624	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  96-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for the veteran's service-connected lumbosacral strain, 
currently rated as 20 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for the veteran's service-connected internal derangement of 
the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased rating for 
the veteran's service-connected back and knee disabilities.  
The veteran was notified of the rating decision in July 1993.  
A notice of disagreement was received in July 1993, a 
statement of the case was issued in August 1993, and a 
substantive appeal was received in June 1994.

A hearing was held before the undersigned Member of the Board 
in September 2001, at the RO.  At that hearing, the veteran 
raised a claim of total disability by reason of individual 
unemployability.  This issue was not previously raised before 
the RO, and hence is referred to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested by limitation of motion and muscle spasm, with no 
objective evidence of severe symptoms.

2.  The veteran's service-connected internal derangement of 
the right knee is manifested by stiffness with prolonged 
inactivity, limitation of motion, frequent effusion, 
complaints of locking, and pain on motion.

3.  The veteran has traumatic arthritis of the right knee.

CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 20 
percent for the veteran's service-connected lumbosacral 
sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, and 
4.71a, Diagnostic Code 5295 (2001).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for assignment of a rating of 20 percent, but no 
higher, for the veteran's internal derangement of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, and 4.71a, 
Diagnostic Code 5258 (2001).

3.  The criteria for assignment of a separate rating of 10 
percent for the veteran's arthritis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.14, and 4.71a, Diagnostic Code 
5010 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the VCAA.  The claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The discussions in the rating decision, the statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to service connection.  The veteran 
submitted extensive medical records, along with a waiver of 
RO consideration, at the September 2001 hearing.  Finally, 
the undersigned specifically inquired at the Travel Board 
hearing as to any possible other sources of evidence which 
could help in substantiating her claim.  Neither the veteran 
nor her representative identified any further sources of 
pertinent evidence.

The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  Further, in light of 
the substantial compliance with the VCAA and the veteran's 
waiver of initial RO consideration of the newly submitted 
evidence, she is not prejudiced by the Board's application of 
the VCAA in the first instance.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The United States Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (to be codified as amended 
at 38 U.S.C. § 5107(b)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The veteran claims that the severity of her service-connected 
lumbosacral strain and internal derangement of the right knee 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the VA Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range-
of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  

II.  Lumbosacral Strain

A.  Factual Background

The veteran's service medical records indicate that she was 
treated in service for intermittent low back pain after she 
fell during basic training.  Muscle spasms were initially 
diagnosed in September 1974.  In February 1975,  a low back 
strain was noted, and X-rays showed a transitional anomaly of 
L5 which was almost completely sacralized.  Moderate 
degenerative arthritis of the left upper sacro-iliac joint 
was noted as well.

Service connection was granted for lumbosacral sprain from 
March 1975, and a 10 percent rating was assigned based upon 
complaints of pain with forward bending and moderate spasm of 
the lumbar paravertebral muscle.  There was a full range of 
motion.  An increased rating, to 20 percent, was granted in 
September 1980.  A VA examination reported mild levoscoliosis 
and transitional L5 vertebra by X-ray, and greatly increased 
lumbar lordosis.  Forward flexion was complete but labored, 
and there were considerable muscle spasms in the lumbosacral 
area.  However, the rating for the veteran's lumbosacral 
strain was reduced to zero percent, or noncompensable, 
effective December 1982, by the RO, and, on appeal, that 
reduction was upheld by a June 1984 Board decision.  
Subsequently, a 20 percent rating was assigned by the RO 
effective June 1989, based upon a showing of definite muscle 
spasm with pain in the lumbosacral area.

VA outpatient records covering the period of January to 
October 1990 reveal treatment in June 1990 for chronic low 
back pain.  The veteran complained of a seven-year history of 
low back pain, for which she used an anti-inflammatory 
medication, attended some physical therapy, and wore a 
corset.  On physical examination, no paraspinal muscle spasm 
was present and her gait was normal, although there was some 
weakness of the lower extremities.  There was no physical 
evidence of a disc herniation.  A discharge summary following 
hospitalization for psychological treatment in October 1990 
noted that chronic lower back pain limited the veteran's 
physical activity.

VA treatment records for the period of May 1992 to May 1994 
show that, in December 1992, the veteran complained of lumbar 
pain; she left the medical center without seeing a doctor.

A VA compensation and pension examination was conducted in 
August 1993.  The veteran stated that she had hurt her back 
in service when she fell off and struck a footlocker.  She 
took an anti-inflammatory and complained of "severe lower 
back pain every day, all the time."  She denied radiating 
pain and any neurological symptoms.  The veteran stated that 
the pain had been getting worse over the prior 18 years.  On 
observation, the veteran ambulated normally, with a normal 
gait.  She could turn her back and bend over to pick her 
purse up from the floor when called from the waiting room; 
her movements appeared free of pain or limitation of motion.  
Upon clinical evaluation, she reported tenderness over L3, 
L4, and L5, and she moved slowly.  Straight leg raise was 
to10 degrees on the right and 30 degrees on the left; poor 
effort was noted.  With passive motion, the veteran 
complained of pain on the right at 45 degrees and on the left 
at 60 degrees.  She could bend only 5 degrees in forward 
flexion and complained of pain.  The examiner diagnosed back 
pain syndrome, but noted that it was very hard to determine 
the etiology and integrity of the veteran's complaints, as 
the doctor felt that the veteran was exaggerating her 
symptoms for secondary gain.

A hearing was held before a Hearing Officer in September 
1993.  The veteran testified that she had localized pain in 
her lower back, which she described as feeling like needles.  
She used a back support when the pain grew bad, and walked 
with a cane.  She did take medication for pain, but felt it 
was not effective; heat and an ointment were also used.  She 
could not bend over or carry items up a step.

A January 1996 X-ray showed minimal degenerative lumbar spine 
disease and a transitional lumbosacral vertebra.  In April 
1996, the veteran sought outpatient treatment at a VA medical 
center for a "flare-up" of low back pain.  Doctors 
diagnosed an exacerbation of chronic low back pain.

A VA compensation and pension examination was conducted in 
June 1997.  The examiner reviewed the claims file.  The 
veteran complained of low back pain when standing too long or 
if not seated in a comfortable position.  The examiner noted 
that, despite complaints of back pain, the veteran was 
carrying a 21/2-year old child in her arms without any display 
of discomfort.  The veteran was "unable and unwilling" to 
squat, and forward flexion was to 44 degrees.  Backward 
extension was to 0 degrees; lateral flexion was to 24 degrees 
to the left and 22 degrees to the right.  Rotation was to 30 
degrees bilaterally.  Straight leg raising was 44 degrees 
bilaterally.  An X-ray showed generalized osteopenia and mild 
generalized spurring in the vertebral endplates.  
Sacralization of L5 was noted to be a normal anatomical 
variant.  Low back syndrome, musculoskeletal in nature with 
no evidence of disk disease, was diagnosed.

VA medical center treatment records form February 1997 to 
August 2001 were submitted by the veteran at the hearing.  
Most of these were duplicates of documentation already 
contained in the claims file.  In October 1997, a doctor 
noted that radiographic films showed osteoporosis, possibly 
as a result of use of a birth control shot.  A bone density 
study showed that the spine was normal.  The following month, 
the veteran was in a motor vehicle accident and was diagnosed 
with a cervical muscle strain; no other pains were noted.

In July 1998, the veteran sought a medical excuse for 
performance of community service, based upon her chronic low 
back pain.  The veteran was seen in January 1999 for a 
"backache."  In December 1999, the veteran complained of 
low back pain for a duration of 7 to 10 days.  A nurse noted 
in December 2000 that the veteran had not had any pain in the 
last few weeks or months, and had no present complaints of 
pain.  The same entry was made in April and May 2001.  In 
July 2001, the veteran complained of "back" pain.

As noted above, the veteran testified at a hearing before the 
undersigned in September 2001.  She complained that, because 
of her back pain, she could not turn her torso; if she did 
twist her torso, she experienced a sharp pain in her back, 
like a pulled muscle.  In addition, the veteran estimated 
that she could not lift anything over 10 pounds, nor could 
she bend over to pick up objects "the proper way."  She 
specified that, were she try to pick up a piece of paper from 
the floor, she would be in an improper position because she 
could not bend her legs.  Upon standing for a long period, as 
at work, she would become sore.  She said that surgery had 
not been recommended, nor did she wear a back brace. 

B.  Legal Analysis

The veteran's lumbosacral strain has been rated by the RO 
under the provisions of Diagnostic Code (DC) 5295.  Under 
this regulatory provision, a rating of 20 percent is 
warranted where there is a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
rating is assigned for severe lumbosacral strain, which is 
marked by listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Over the course of this appeal, the veteran has sought 
medical attention and has had treatment for a variety of 
conditions.  Complaints of back pain have been rarely 
reported in the extensive medical records acquired by the RO 
and submitted by the veteran, and she repeatedly and recently 
denied any chronic back pain during routine evaluations.  The 
veteran testified that she could not bend properly, lift 
weight, stand for prolonged periods, or twist her torso due 
to back pain.  However, two VA examiners have noted that the 
veteran's complaints of back pain and behavior during 
physical examination were at odds with her observed behavior.  
One examiner went so far as to state that the veteran was 
exaggerating her symptomatology for secondary gain.

Physical examinations in August 1993 and June 1997 revealed 
some limitation in measured range of motion.  In August 1993, 
forward flexion was only 5 degrees, and there was pain on 
lateral motion at 45 degrees on the right and 60 degrees on 
the left.  The June 1997 examination showed 44 degrees of 
forward flexion, and lateral flexion was 24 degrees to the 
left and 22 degrees to the right.  No muscle spasm was seen 
in either examination, nor was such noted in any of the 
treatment records.  Radiographic evidence showed 
sacroilization of the L5 vertebra, but this was termed a 
normal variation.

The Board finds that the evidence does not support a finding 
of entitlement to an increased rating for lumbosacral strain.  
The veteran's complaints of back pain are transitory, and are 
not supported by clinical observation.  There is no 
consistency in the measured limitations of motion, nor are 
the measurements consistent with the observed behavior of the 
veteran.  Nor has any examiner reported an indication of any 
additional functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints.  See DeLuca, supra.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

III.  Internal Derangement of the Right Knee

A.  Factual Background

Service medical records indicate that, in March 1975, the 
veteran was treated for right lower leg pain of an unknown 
etiology.  Pain and swelling were present for one week.  Pre-
patellar tenderness was observed as well as swelling.  No 
instability, crepitus, or other orthopedic abnormalities were 
noted.  X-rays were normal.  The orthopedic consultant 
recommended issuance of a cane and use of a physical therapy 
exercise program.  A torn medial meniscus was diagnosed.

VA treatment records show a notation of an arthritic right 
knee in October 1990.  In May 1993, the veteran was seen for 
complaints of chronic right knee pain and swelling.  Range of 
motion was good, and there was tenderness in the lateral 
aspect.  Ligaments were stable.  An X-ray in July 1993 showed 
mild generalized osteoarthritic spurring.  The joint space 
was preserved, and there was a small degree of joint 
effusion.  On examination, range of motion was guarded, but 
there was no crepitus.  The knee was stable, with mild 
swelling. 

A VA examination was conducted in August 1993.  The examiner 
reported a history of a painful swollen right knee secondary 
to osteomalacia, which had been diagnosed several months 
prior.  The veteran gave a vague history of her knee 
problems, alternately stating that they developed early in 
her life, during service, or just recently.  She was 
diagnosed with osteomalacia secondary to a thyroid problem, 
but stated that her knee began giving out in 1970.  The 
examiner observed no limp or favoring of the knees when the 
veteran came from the waiting room.  On examination, no 
swelling, effusion, or deformity was seen.  Tenderness was 
reported all over the knee.  The veteran could flex the knees 
only 3 to 5 degrees when attempting to squat, but bent them 
90 degrees when sitting on the examination table without 
apparent problems or discomfort.  However, when asked to flex 
the knees while sitting, she could manage only 3 degrees to 
either side with pain.  Passive range of motion was 10 
degrees.  Poor effort was noted during the examination.  
Bilateral knee pain with a diagnosis of osteomalacia of the 
right knee was diagnosed.  The examiner stated that the 
veteran exaggerated her symptoms for the examination, as she 
was observed to move and function normally prior to the 
examination.

The veteran testified at a personal hearing in September 
1993.  She complained of increased pain and swelling.  The 
condition gave her difficulty walking or using stairs.  She 
used a cane and wrap for support.  She treated the swelling 
with ice and an ointment, and elevated the knee.  Swelling 
occurred two to four times a month.

In May 1994, the veteran complained of knee pain and 
swelling.  A full range of motion and mild patellofemoral 
pain were noted.  During 1996, the veteran continued to 
complain of pain and swelling in the right knee.  An X-ray in 
February 1996 showed tricompartmental osteoarthritis.   In 
August 1996, crepitus was noted, and a range of motion from 0 
to 135 degrees was measured.  Right knee instability was 
listed in the clinical assessment.  The veteran complained of 
occasional locking and swelling in January 1997.  An X-ray at 
that time showed mild osteoarthritic spurring, and preserved 
knee joints.  No effusion was seen.

In June 1997, a VA examination was performed.  The veteran 
was reported to be unable and unwilling to squat.  Knee deep 
tendon reflexes were 1+, with reinforcement.  The veteran 
made hardly any effort to extend her knees while sitting on 
the examining table.  Range of motion was 0 degrees extension 
and 80 degrees flexion.  McMurray testing was negative.  
There was no laxity of the ligaments, nor was there roughness 
of the bearing surfaces of the patella.  The patella grinding 
test was equivocal.  No swelling or heat was observed.  
Patellofemoral syndrome of the right knee was diagnosed.

In December 1997, a doctor listed knee instability as an 
assessment.  An MRI in January 1998 noted that the knee 
ligaments and tendons were intact.  There was degeneration of 
the lateral meniscus and a degenerative tear of he medial 
meniscus extending to the inferior articular surface.  In 
February 1998 the veteran was seen for pain in the right 
knee.  She complained of pain when squatting, and occasional 
locking and giving way.  Popping and clicking were heard at 
times.  Swelling, giving way, and pain were again complained 
of in August 1998.

The veteran sought physical therapy in June 1999 in an 
attempt to strengthen the knee and avoid surgery.  A full 
range of motion with crepitus was observed.  In June 2000, 
the veteran complained of knee swelling after beginning a new 
job.  The doctor noted minimal swelling and no tenderness.  
The following month the veteran reported increased pain, and 
that the knee was "catching" and felt "tight."  She said 
she used a cane many days, and had a wrap on the right knee.  
An antalgic gait was observed.  There was pain on palpation 
in the medial and lateral joint lines, a positive McMurray's 
sign, and clicking.  No mediolateral instability was present.

In July 2001, the veteran reported continued, steady pain in 
the right knee which was worse with movement.  Mild edema was 
noted, as well as moderate pain on motion.  There was no 
tenderness on palpation. An X-ray showed degenerative disease 
and a mild narrowing of the medial knee joint.  No gross knee 
joint fluid was seen.  The veteran complained in August 2001 
that the knee pain was worsening and that she was having 
trouble ambulating.  Crepitus and minimal effusion were 
noted.

The veteran testified at her Travel Board hearing in 
September 2001.  She walked with a cane, and said she 
normally wore a knee brace.  She did not wear it to the 
hearing because her knee was swollen from a cortisone 
injection she had received the day before as part of a 
surgical evaluation for possible repair of a ligament.  She 
stated that she had a great deal of difficulty walking; 
stairs and inclines especially gave her trouble.  She averred 
that she cannot get in and out of a bathtub unassisted, and 
if she sits for too long her knee gets stiff.  She has 
difficulty bending the knee at all, which makes driving 
difficult.  The veteran complained of daily pain and swelling 
in the knee, and reported that she was treating it with 
medication and heat.

B.  Legal Analysis

The RO rated the veteran's knee disability under Diagnostic 
Codes 5010 and 5257.  DC 5010 rates traumatic arthritis, and 
directs that a rating be assigned as with degenerative 
arthritis (DC 5003), according to the limitation of motion of 
the affected joint.  The RO used the criteria of DC 5257 to 
assign a rating.  That Code provides that impairment of the 
knee, with recurrent subluxation or lateral instability, 
shall be compensated as follows: severe warrants a 30 percent 
rating, moderate merits a 20 percent rating, and slight is 
assigned a 10 percent rating.  38 C.F.R. § 4.71a, DC 5257.

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In this case, the Board finds that the diagnosis of a torn 
medial meniscus, as well as the symptomatology reported by 
the veteran and clinically observed by numerous doctors, is 
best evaluated under the provisions of DC 5258, which 
describes cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 
and provides a 20 percent rating.  Damaged semilunar 
cartilage-menisci-were diagnosed as torn in service, and 
this diagnosis has been confirmed by recent MRIs.  The 
veteran has consistently complained of pain and swelling in 
the knee, and effusion has been noted repeatedly by 
examiners.  She has also at various times stated that her 
knee locks or gives way, although this has not been confirmed 
clinically.  Giving the benefit of the doubt to the veteran, 
the Board concludes that assignment of a 20 percent rating 
under DC 5258 is appropriate.

Further, the veteran has been diagnosed with osteoarthritis 
on numerous X-rays, and this condition was accepted by the RO 
as service connected.  It in fact formed the basis of the 
rating assigned in the decision on appeal here.  DC 5003 
provides that this condition is compensated according to the 
documented limitation of motion of the joint or, if such 
limitation is noncompensable, rated as 10 percent disabling 
for each major joint affected.  Here, there is some question 
as to the limitation of motion of the veteran's service-
connected right knee.  Two examiners noted poor effort and 
indications of exaggeration by the veteran, or observed 
motion in conflict with the measured range on examination.  
It is unclear to what degree her right knee motion is 
limited.  While there appears to be some limitation of motion 
in the knee due to pain, it cannot be determined to be 
compensable under these circumstances.

The Board notes as well that the assignment of a disability 
ratings under DC 5258 and DC 5003 provide compensation for 
different disabilities and symptomatology.  The traumatic 
arthritis and the damage to the meniscus are two separate and 
distinct injuries which may be compensated separately.  Such 
ratings would not constitute "pyramiding" under 38 C.F.R. 
§ 4.14, as none of the symptomatology which forms the basis 
of the rating for the one condition is duplicative of or 
overlapping with the criteria for rating the other condition.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  It is 
allowable and appropriate, therefore, to assign a separate 10 
percent rating for service-connected arthritis of the right 
knee.


ORDER

1.  Entitlement to an increased rating for lumbosacral strain 
is denied.

2.  Entitlement to assignment of an increased rating for 
internal derangement of the right knee, to include 10 percent 
for traumatic arthritis and 20 percent for cartilage damage, 
is granted, subject to the regulations governing the payment 
of monetary benefits.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

